Title: To Thomas Jefferson from Wilson Cary Nicholas, 24 June 1801
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


               
                  Dear Sir
                  Warren June 24th 1801
               
               To be remembered by you amidst the pressure of important public concerns, that present themselves upon the new arrangement of the government is to me highly gratifying, it is no less so to find my feelings of personal attachment to you, the warm interest that I take in the success of your administration, and my opinion of the measures that the public good requires, concur in suggesting the same ideas; happily what I owe to the confidence with which you have honored me and duty to my country dictate the same sentiments. I have long foreseen that the interested views of some, and the passions of others wou’d produce embarrassment in the disposition of offices; soon after my return from Washington I took the liberty to express my sentiments very fully to Mr. Madison upon the subject of removals. I do verily believe that I have not annexed too much importance to it, when I supposed that the union of the parties that unfortunately exist in this country depends very much upon the line of conduct that is pursued with respect to appointments. I do not believe it will be possible to unite the federalists in an opposition to your administration unless they can be made to think that it is your determination to proscribe their whole party, on the contrary I most sanguinely hope that the wisdom and integrity of your measures will give satisfaction to the bulk of that party unless they can be induced to suppose that they have personal wrongs to complain of. If our government is to be a government of party and of faction it cannot be of long duration, nor perhaps is it desirable that it shou’d. In the conflict of parties the public good is disregarded, the rights of individuals are lost sight of, the resources of the nation are misapplied, & exhausted, liberty, happiness and every thing most precious is sacrificed, and ultimately a despotism is submited to, to arrest the progress of the mischief produced by faction. Nothing can contribute so much to the good of our country, or to your fame, as the union of parties under your administration, and it is my most ardent hope that at the next election you may be hail’d the chief Magistrate of the American people and not the head of a party. I think there is much more reason to expect a schism among the republicans than an united opposition from the federalists, in other countries where parties, have existed, we have found them continue united until they have subdued their opponents, but when that was once done they have subdivided and split themselves into other parties, in our case I trust our loss cannot be great, I hope it will be confined to the interested and disappointed, and that the virtuous among the republicans & federalists will rally around you and form a phalanx that will move into submission all those who wou’d sacrifice every thing to their own views. I am not at a loss to whom to ascribe the attack upon the administration, and I have no doubt that in this instance as in most others the want of good faith will lead to its own punishment; the policy that ought to be observed toward such men is obvious, let them be as much in the wrong as possible, and have nothing to complain of with justice. I am not surprised at any act of wickedness perpetrated by the Connecticut men—they are desperate—their conduct wou’d fully justify the retribution you contemplate and yet they are only doing what was done by Mc.Kean two years past—When and where is this business to stop? I fear that the Federalists throughout America wou’d be put in very ill humour by a general removal in that State, nor am I convinced that such conduct ought to be counter acted by being imitated. I am sure that nothing wou’d be so pleasing to the leading men of that party as that all the federalists in America shou’d be turned out of office they know the effect it wou’d have—it is not impossible that this step may have been taken with the expectation that it wou’d induce you to take a similar course. The conduct of the late administration with respect to Algiers is a thing that I cannot account for, they certainly had the command of a sufficient sum of money for all their purposes, they must be responsible to their country for all the consequences of their neglect. It is a question of real difficulty what the U.S. ought to do with respect to these six robbers. to abandon our trade in the Mediterranean cou’d not be effected, for wherever there is a prospect of gain our people will go; and upon a restoration of peace I believe we shall find the whole world will scarcely consume the produce of the U.S. Nor indeed wou’d it be the Mediterranean trade alone that we shou’d have to abandon, for if these pirates find that they can do it with impunity, they will take our vessels in any part of the Atlantic. so that it seems to me that we have nothing left for it, but to pay a tribute as other nations do, or to block up their ports. If it is determined that we are to have a navy, and that in time of peace with other nations we are to keep a number of vessels afloat for the purpose of instructing our young officers, I shou’d prefer the latter course but for one consideration—in time of War with any of the Maritime powers of Europe it wou’d be out of our power to keep up a cruise in the Mediterranean, and we shoud have to have the depredations of these pirates, in addition to those of a nation that we may be at war with. I am now in the midst of my harvest, our crop is a very fine one and we are in expectation of a good price.
               I have expressed my opinion with a freedom that I hope you will pardon.
               I am Dear Sir with the greatest respect Your humble servt
               
                  
                     W. C. Nicholas
                  
               
            